09-3880-ag
         Grigoryan v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A094 041 950
                                                                               A094 041 951
                                                                               A094 041 952
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 16 th day of December, two thousand               ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                GERARD E. LYNCH,
11                    Circuit Judges.
12       _______________________________________
13
14       EDGAR GRIGORYAN, NARINE NIKOGHOSYAN,
15       SARGIS GRIGORYAN
16                Petitioners,
17
18                             v.                               09-3880-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONERS:                Marina Shepelsky, Law Offices of
26                                       Marina Shepelsky, Brooklyn, New
27                                       York.
28
29       FOR RESPONDENT:                 Tony West, Assistant Attorney
30                                       General; William Peachey, Assistant
1                           Director; Ada Bosque, Senior
2                           Litigation Counsel; Puneet Cheema,
3                           Trial Attorney, Office of
4                           Immigration Litigation, Civil
5                           Division, United States Department
6                           of Justice, Washington, D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioners Edgar Grigoryan and Narine Nikoghosyan,

13   natives of the Soviet Union and citizens of Armenia, and

14   their son, Sargis Grigoryan, a native and citizen of

15   Armenia, seek review of an August 18, 2009, order of the BIA

16   affirming the November 14, 2007, decision of Immigration

17   Judge (“IJ”) Steven R. Abrams denying their application for

18   asylum, withholding of removal, and relief under the

19   Convention Against Torture (“CAT”).    In re Grigoryan, Nos.

20   A094 041 950/951/952 (B.I.A. Aug. 18, 2009), aff’g Nos. A094

21   041 950/951/952 (Immig. Ct. N.Y. City Nov. 14, 2007).     We

22   assume the parties’ familiarity with the underlying facts

23   and procedural history in this case.

24       Under the circumstances of this case, we    review the

25   IJ’s decision as supplemented by the BIA’s decision.    See

26   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).        The

                                  2
1    applicable standards of review are well-established.     See

2    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

3    510, 513 (2d Cir. 2009).

4        We find no error in the agency’s denial of the

5    Petitioners’ application for asylum.     As the IJ found, they

6    failed to establish that the harm Edgar Grigoryan

7    (“Grigoryan”) endured bore a nexus to one of the protected

8    grounds enumerated in the Immigration and Nationality Act

9    (“INA”).   See 8 U.S.C. § 1101(a)(42).    For applications for

10   asylum and withholding of removal governed by the amendments

11   to the INA made by the REAL ID Act of 2005, “the applicant

12   must establish that race, religion, nationality, membership

13   in a particular social group, or political opinion was or

14   will be at least one central reason for persecuting the

15   applicant.”   8 U.S.C. § 1158(b)(1)(B)(i); see also Castro v.

16   Holder, 597 F.3d 93, 100 (2d Cir. 2010); Matter of C-T-L-,

17   25 I. & N. Dec. 341, 350 (BIA 2010) (applying the “one

18   central reason” provision to withholding of removal as well

19   as asylum).

20       We conclude that although the IJ credited Grigoryan’s

21   testimony that he attended protests in Armenia and was

22   beaten and detained by the police, the IJ reasonably


                                   3
1    determined that Grigoryan’s vague and undetailed testimony,

2    by itself, was insufficient to meet the Petitioners’ burden

3    of proof.   See Diallo v. INS, 232 F.3d 279, 287-88 (2d Cir.

4    2000).

5    I.   Claim Based on Grigoryan’s Political Opinion

6         The Petitioners argue that Grigoryan was beaten and

7    detained by government officials on account of his

8    opposition to ArmenTel, a government-sanctioned monopoly.

9    The IJ reasonably found that the Petitioners did not provide

10   sufficient corroboration to establish the requisite nexus

11   between the harm Grigoryan endured and a protected ground.

12   See Chuilu Liu v. Holder, 575 F.3d 193, 197 (2d Cir. 2009)

13   (“[A]n IJ, weighing the evidence to determine if the alien

14   has met his burden, may rely on the absence of corroborating

15   evidence adduced by an otherwise credible applicant unless

16   such evidence cannot be reasonably obtained.”).

17   Specifically, the IJ noted that: (1) the Petitioners did not

18   submit any affidavits from individuals involved with the

19   protests; (2) the Petitioners provided no evidence that the

20   arrests and beatings Grigoryan endured were because of his

21   opposition to ArmenTel; and (3) the background materials the

22   Petitioners submitted did not discuss the protests or how


                                   4
1    critics of ArmenTel were treated in Armenia.   Additionally,

2    the IJ noted that Grigoryan testified that he was told

3    during his first arrest that he must close his business

4    because his refusal to use ArmenTel’s Internet service

5    violated Armenian law.   In light of this testimony and the

6    lack of corroboration, the agency reasonably concluded that

7    the Petitioners failed to meet their burden of proof.     See

8    8 U.S.C. § 1158(b)(1)(B)(i) (requiring that an alien

9    demonstrate that his political opinion will constitute “at

10   least one central reason” for persecuting him).

11       On appeal, the Petitioners argue that the IJ ignored

12   material portions of Grigoryan’s testimony establishing that

13   the Armenian government provided undivided support for

14   ArmenTel and suppressed political speech against the

15   company.   However, a reasonable fact-finder would not be

16   compelled to conclude that the agency ignored any material

17   portions of Grigoryan’s testimony.   See Jian Hui Shao v.

18   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008); see also Xiao Ji

19   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d

20   Cir. 2006).   As the IJ correctly noted, Grigoryan’s

21   testimony was contradicted by the Petitioners’ own

22   documents, which indicated that the Armenian government had


                                   5
1    a tense relationship with ArmenTel and undertook actions to

2    force the company to provide better service and that Armenia

3    did not suffer from official censorship or governmental

4    restrictions on the Internet.       To the extent the Petitioners

5    argue that the IJ placed undue weight on the country

6    conditions evidence, we generally accord deference to the

7    IJ’s evaluation of documentary evidence.       See Xiao Ji Chen,

8    471 F.3d at 342.   In light of the IJ’s determination that

9    Grigoryan’s testimony was insufficient on its own to

10   establish the Petitioners’ eligibility for asylum, the IJ’s

11   decision to afford greater weight to the country conditions

12   materials – both the State Department Reports and

13   Grigoryan’s materials – was reasonable.       Id.

14   II.   Claim Based on Grigoryan’s Imputed Political Opinion

15         The Petitioners also claim that Grigoryan was beaten

16   and detained because Armenian officials suspected that he

17   shared his parents’ anti-government political beliefs.

18   However, the IJ reasonably found that the Petitioners failed

19   to meet their burden of proof because: (1) Grigoryan’s

20   testimony stating that police officers used “foul language”

21   and said “bad things” about his parents did not establish

22   his parents’ political opinion or that he had been arrested


                                     6
1    as a result of their actions or opinions; (2) despite the

2    fact that Grigoryan’s parents lived in New Jersey at the

3    time of his hearing, they did not testify on his behalf; and

4    (3) Petitioners provided no supporting documents to

5    establish the nature of Grigoryan's parents' political

6    involvement or their membership in any political

7    organization.   See Chuilu Liu, 575 F.3d at 197.   We also

8    find unavailing Petitioners’ assertion that the IJ failed to

9    give them proper notice of the additional evidence required

10   to corroborate their claim.   The IJ did indicate that he

11   believed the parents’ testimony or other documentation

12   regarding their political activity was necessary, and he

13   afforded the Petitioners an opportunity to explain why they

14   failed to submit that evidence.   See id.

15       Finally, we decline to address the Petitioners’

16   unexhausted argument that Grigoryan was persecuted on

17   account of his membership in a particular social group

18   comprised of entrepreneurs.   See Lin Zhong v. U.S. Dep’t of

19   Justice, 480 F.3d 104, 119-20 (2d Cir. 2007).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                   7
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8
9




                                   8